                      Case 18-19441-EPK       Doc 194     Filed 10/29/18       Page 1 of 2




         ORDERED in the Southern District of Florida on October 26, 2018.




                                                               Erik P. Kimball, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________
                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION

        In re:                                                      Case No. 18-19441-EPK

        160 ROYAL PALM, LLC,                                        Chapter 11

               Debtor.
        ______________________________/

                             ORDER SETTING EVIDENTIARY HEARING

                 This matter came before the Court for hearing on January 31, 2018 upon Secured

        Creditor KK-PB Financial, LLC’s Motion to (I) Modify and Terminate Automatic Stay; or (II)

        Dismiss Chapter 11 Proceeding [ECF No. 69] (the “Motion for Relief from Automatic Stay”)

        filed by KK-PB Financial, LLC, the Debtor’s Motion to Limit Credit Bids with Respect to Sale

        of Substantially All of its Assets [ECF No. 103] (the “Motion to Limit Credit Bids”) filed by

        160 Royal Palm, LLC (the “Debtor”), and Secured Creditor KK-PB Financial, LLC’s Motion

        to Estimate Claim for Purposes of Credit Bidding Pursuant to 11 U.S.C. §§ 502(c) and 363(k)

        [ECF No. 133] (the “Motion to Estimate Claim”) filed by KK-PB Financial, LLC.

                 For the reasons stated on the record at the hearing, the Court ORDERS and

        ADJUDGES as follows:


                                                 Page 1 of 2
                 Case 18-19441-EPK         Doc 194        Filed 10/29/18   Page 2 of 2



          1.      The Court will hold an evidentiary hearing on the Motion for Relief from

                  Automatic Stay [ECF No. 69], the Motion to Limit Credit Bids [ECF No. 103],

                  and	the Motion to Estimate Claim [ECF No. 133] at 9:30 a.m. on December

                  6, 2018 in Courtroom B, United States Bankruptcy Court, The Flagler

                  Waterview Building, 8th Floor, 1515 North Flagler Drive, West Palm Beach,

                  Florida 33401.

          2.      Not later than November 8, 2018, KK-PB Financial, LLC may file with the

                  Court a notice electing to set for evidentiary hearing the Debtor’s Objection to

                  Claim of KK-PB Financial, LLC [ECF No. 178] filed by the Debtor and the

                  Objection to Claim [ECF No. 179] filed by certain EB-5 Creditors1 at the

                  December 6, 2018 evidentiary hearing. If KK-PB Financial, LLC timely files

                  such a notice, the Court will issue a separate notice of evidentiary hearing for

                  the same.

                                                    ###
Copy to:

Philip J Landau, Esq.

Philip J Landau, Esq. is directed to serve a copy of this Order on all appropriate parties in
interest and to file a certificate of service with the Clerk of Court.




1   As identified in Exhibit A to ECF No. 179.

                                                 Page 2 of 2
